Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because A. they do not include the following reference sign(s) mentioned in the description: Under the detailed description, in page 12 line 1, “a build module 14” are not shown in Figure 4; because B. they do not include the following reference sign(s) mentioned in the description: Under the detailed description, in page 7 last line, “three-dimensional objects 2” are not shown in any Figures; because C. they include the following reference character(s) not mentioned in the description: an arrow pointed upward found in Figure 1, an arrow pointed upward found in Figure 2, an arrow pointed downward found in Figure 3, and an arrow pointed leftward found in Figure 4. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “build material” in line 4, rendering the claim indefinite. It is unclear what the relation between this “build material” and a build material as mentioned in line 2 are?  For examination purpose, examiner interprets “build material” as “any material”.
Claim 1 recites the limitation “a build material” in line 5, rendering the claim indefinite. It is unclear what the relation between this “a build material” and a build material as mentioned in line 2 are?  For examination purpose, examiner interprets “a build material” as “any material”.
Claim 1 recites the limitation “an energy beam” in line 6, rendering the claim indefinite. It is unclear what the relation between this “an energy beam” and an energy beam as mentioned in line 3 are?  For examination purpose, examiner interprets “an energy beam” as “any beam”.
Claim 3 recites the limitation “build material” in line 2, rendering the claim indefinite. It is unclear what the relation between this “build material” and a build material as mentioned in line 2 of Claim 1 are?  
Claim 4 recites the limitation “build material” in line 5, rendering the claim indefinite. It is unclear what the relation between this “build material” and a build material as mentioned in line 2 of Claim 1 are?  
a foil-like planar element as mentioned in line 5 of Claim 1 are?  
Claim 7 recites the limitation “a foil-like planar element” in line 2, rendering the claim indefinite. It is unclear what the relation between this “a foil-like planar element” and a foil-like planar element as mentioned in line 2 of Claim 6 are?
Claim 9 recites the limitation “build material” in line 3, rendering the claim indefinite. It is unclear what the relation between this “build material” and a build material as mentioned in line 2 of Claim 1 are?  
Claim 9 recites the limitation “foil-like planar element” in line 3, rendering the claim indefinite. It is unclear what the relation between this “foil-like planar element” and a foil-like planar element as mentioned in line 5 of Claim 1 are?  
Claim 11 recites the limitation “the build plane” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the selective irradiation and consolidation of build material” in line 3, rendering the claim indefinite. It is unclear what the relation between this “the selective irradiation and consolidation of build material” and selective irradiation and consolidation of layers of a build material as mentioned in line 2 of Claim 1 are?  For examination purposes, examiner interprets “the selective irradiation and consolidation of build material” as “the selective irradiation and consolidation of layers of the build material”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 11 and 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by HOVEL et al. (US 2011/0106290 A1).
Regarding Independent Claim 1, HOVEL et al. disclose a method for additively manufacturing of three-dimensional objects (manufacturing an article 1, Abstract) by means of successive layerwise selective irradiation (a selective laser melting step, [0066]) and consolidation (already solidified by precesing laser melting steps, [0070]) of layers of a build material (first material and second material, [0067]) which can be consolidated by means of an energy beam (laser beam 6, [0071]), characterized in that at least one layer of build material which is to be selectively irradiated and consolidated is at least partly provided as a foil-like planar element (a foil of second material, [0067]) 
Regarding Claims 2-5, 9, 11 and 13, HOVEL et al. disclose:
Claim 2, wherein a metal foil or a sheet metal is used as a foil-like planar element (the second material can be … metallic, [0045]).
Claim 3, wherein layers (3a) of build material (3) which are not provided as a foil-like planar element (12) are provided as a powder layer of a powdered build material (a thin metal powder layer 7, [0070]).
Claim 4, wherein the foil-like planar element (12) is selectively irradiated and consolidated, whereby selectively irradiated and consolidated portions of the foil-like planar element (12) are connected with previously selectively irradiated and consolidated portions of a preceding layer of build material (a layer of second material on the three-dimensional article, [0066]).
Claim 5, wherein the foil-like planar element (12) is selectively irradiated and consolidated, whereby selectively irradiated and consolidated portions of the foil-like planar element (12) are connected with a build platform (a support platform 2, [0069]) of a build module (a build module including: metal powder bed 4 is present in a cavity enclosed by side walls 8 in which typically a support platform 2…by a vertical bar 3, [0069]).
Claim 9, wherein the build material (3) forming the foil-like planar element (12) is different to the build material of a layer of build material (3) which is not provided as foil-like planar element (a thin metal powder layer 7 in the metal powder bed 4, [0070]).
Claim 11, wherein the foil-like planar element (12) is provided as a blank or cutting at least partly covering the build plane (10) in which the selective irradiation and consolidation of build material (3) takes place (see 14 in Fig 2b, 2c, [0077]).
Claim 13, apparatus (see the apparatus in Fig 1) for additively manufacturing of three dimensional objects (manufacturing an article 1, Abstract) by means of successive layerwise selective irradiation and consolidation of layers of a build material (first material and second material, [0067]) which can be consolidated (already solidified by preceding laser melting steps, [0070]) by means of an energy beam (laser beam 6, [0071]), characterized in that the apparatus (see the apparatus in Fig 1) is configured to execute the method according to Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HOVEL et al. (US 2011/0106290 A1) in view of in view of LAUSANNE (WO 2017/108645 A1).  
Regarding Claims 6-8, 10 and 12, HOVEL et al. disclose the invention substantially as claimed and as discussed above; except the limitations under Claims 6-8, 10 and 12. 
LAUSANNE teaches Claim 6, wherein not selectively irradiated and not consolidated portions of a foil-like planar element are removed (excess material 9 of the roll- sheet can be removed, P 5 line 20-21) during and/or after selective irradiation and consolidation of the foil-like planar element (after welding, laser cutting is applied to the contours of the welded secondary material 10, P 5 line 19-20).
Claim 7, wherein after removal of not selectively irradiated and not consolidated portions of a foil-like planar element (secondary material 10, P 5 line 7, Fig 4), a powdered build material (6, 7 in a powder form, P 5 line 5) is applied to areas from which the not selectively irradiated and not consolidated portions of the foil-like planar element have been removed (applied either just besides the previously welded secondary material…. or also on top of it, P 6 line 2-5).
Claim 8, wherein the powdered build material (the primary material is in a powder form, P 2 line 21) is selectively irradiated and consolidated by means of an energy beam (selectively laser melting a first layer of primary material, P 2 line 24).
Claim 10, wherein the foil-like planar element (secondary material 10, P 5 line 7, Fig 4) is provided from an endless supply device (10 is brought on rolls11 and placed on shafts 12, Figs 2-5, P 8 line 4-5).
Claim 12, wherein the foil-like planar element (secondary material 10, P 5 line 7, Fig 4) is provided in a pre-heated state (preheating might be beneficial to the bonding process, P 8 line 29).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of HOVEL with LAUSANNE’s teaching of the limitations under Claims 6-8, 10 and 12 because LAUSANNE teaches, in P 4 line 7-14, of providing an excellent method for fabrication 3D multi-material parts by selective laser melting combined with laser cutting and welding, and produce new and exotic composites that could not be easily produced with the known technologies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761